 RO()LIGON CORPORATIONRolligon Corporation and Oil, Chemical and AtomicWorkers International Union, AFL-CIO. Case23-CA-8569February 8, 1982DECISION AND ORDERBy CHAIRMAN VAN DI: WATI R ANDMF.MBI RS JENKINS ANI) HUN ITE RUpon a charge filed on July 1, 1981, by Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, herein called the Union, andduly served on Rolligon Corporation, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 23, issued a complaint on July 9, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 12,1981, following a Board election in Case 23-RC-4758, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about March 4, 1981, theUnion requested that Respondent provide certainrelevant and necessary information concerning theunit employees and that commencing on June 3,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On July 16,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On October 13, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 21,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentOfficial notice is taken of the record in the representalion proceed-ing, Case 23-RC-4758, as the term "record" is defined in Sees 102.68and 102.69(g) of the Board', Rules and Regulalions, Series 8. as amended.See LTV Electrosvysems, Inc.. 166 NLRB 938 (1967), enfd 388 F 2d 681(4th Cir 1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd 415F.2d 26 (5th Cir. 1969); Intertype Co. v Penelo. 269 F.Supp 573(D.C Va. 1967). Follett Corp.. 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir. 1968); Sec 9(d) of the NLRA, as amended.260 NLRB No. 6has not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe complaint alleges in pertinent part that fol-lowing a Board-conducted election in which a ma-jority of ballots were cast for representation by theUnion, on January 12, 1981, the Board certified theUnion as the exclusive bargaining representative ofan appropriate unit of Respondent's employees.2Further, the complaint alleges that on or aboutMarch 4, 1981, the Union requested that Respond-ent provide certain relevant and necessary informa-tion concerning unit employees and that commenc-ing on June 3, 1981, and continuing to date, Re-spondent has refused, and continues to refuse, torecognize, meet, and bargain collectively with theUnion as the collective-bargaining representative ofan appropriate unit of Respondent's employees. Re-spondent's answer admits the essential elements ofthe complaint; however, Respondent denies thatthe Union is the duly designated exclusive repre-sentative of an appropriate unit of its employees,that the information requested by the Union is nec-essary and relevant, and that by refusing to bargainand provide the above information it has violatedSection 8(a)(5) and (1) of the Act. Respondentadmits that it has refused to recognize, meet, andbargain with the Union in order to test the Board'scertification.Notwithstanding Respondent's contention, theGeneral Counsel submits in his Motion for Sum-mary Judgment that the Board properly certifiedthe Union as the collective-bargaining representa-tive of Respondent's employees and that Respond-ent has failed to present any evidence indicatingthat the Board erred in the underlying representa-tion case.3It thus appears that Respondent is at-tempting to relitigate issues fully litigated and final-ly determined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-2 254 NI.RB 22:' We also agree with the General Counsel that the information soughtby the Union is clearly information that the Board has traditionally foundto be relevant and necessary to a union's role as bargaining representa-tive In the absence of any showing that the production of such informa-tion is not necessary or relevant to the Union's collective-bargaining re-sponsibilities, se do not find that Respondent's refusal to provide the re-quested information raises a question necessitating a hearing7 I)ECISIONS OF NA'TIONAlI LABOR RELATIONS BOARDleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its prin-cipal office and place of business located in Staf-ford, Texas, where it is engaged in the manufactureof off-road vehicles and tires. During the past 12months, a representative period, Respondent pur-chased products, goods, and materials from firmslocated outside the State of Texas valued in excessof $50,000, which products, goods, and materialswere shipped from points outside the State ofTexas directly to Respondent at Stafford, Texas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI VEDOil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR 1 ABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding draftsmen and parts department em-4 See Pittsburgh Plate Glass Co. v. R.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c)ployees, employed at the Company located at10635 Brighton Lane, Stafford, Texas; but ex-cluding all professional employees, purchasingassistants, inventory control, customer serv-ices, and payroll clerks, office clericals, leads-men, supervisors, guards and watchmen as de-fined in the Act.2. The certificationOn May 10, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 23, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 12, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 4, 1981, and atall times thereafter, the Union has requested and isrequesting that Respondent provide relevant andnecessary information concerning the employees inthe above-described unit. Commencing on or aboutJune 3, 1981, and continuing at all times thereafterto date, Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargain-ing of all employees in said unit.Accordingly, we find that Respondent has, sinceand at all times thereafter, refused to bargain col-lectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFtCT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within the ROLLIGON CORPORATIONmeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCL USIONS OF LAW1. Rolligon Corporation is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including draftsmen and parts department employ-ees, employed at the Company located at 10635Brighton Lane, Stafford, Texas; but excluding allprofessional employees, purchasing assistants, in-ventory control, customer services, and payrollclerks, office clericals, leadsmen, supervisors,guards and watchmen as defined in the Act, consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since January 12, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 3, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and by refusingto provide relevant and necessary information re-quested by the Union, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, and refusalto provide relevant and necessary information, Re-spondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and there-by has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rolligon Corporation, Stafford, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Oil, Chemical andAtomic Workers International Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees, in-cluding draftsmen and parts department em-ployees, employed at the Company located at10635 Brighton Lane, Stafford, Texas; but ex-cluding all professional employees, purchasingassistants, inventory control, customer serv-ices, and payroll clerks, office clericals, leads-men, supervisors, guards and watchmen as de-fined in the Act.(b) Refusing to provide relevant and necessaryinformation requested by the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Provide the relevant and necessary informa-tion requested by the Union.9 DECISIONS ()F NATIONAL LABOR RELATIONS BOARD(c) Post at its Stafford, Texas, facility copies ofthe attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In Ihe event hiill thIis Order is cniirced by 1a Judgment of a UnitedSlates Court ofi Appeals. the words in the Illotice reaudiig "Posted byOrder of the National Labor Relations Ib3iard" ,h:ll reaid "Posled Pursu-aillt to a Judgmencii t oil the United States Court of Appeals Enforcing anOrder of the N.ational I dabr Relltions oiard"APPENDIXNoiTici To EuiP OYil isPosTrD rBY ORDI R 01 'I'H FNA I IONAI. LABOR RI.A I IONS BOARDAn Agency of the United States GovernmentWI wil.. No-r refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Oil, Chemical and Atomic Workers Inter-national Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE Wi.l. NOT refuse to provide relevantand necessary information requested by theabove-named Union.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WiE wli.l., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including draftsmen and parts departmentemployees, employed by us at 10635 Brigh-ton Lane, Stafford, Texas; but excluding allprofessional employees, purchasing assis-tants, inventory control, customer services,and payroll clerks, office clericals, leadsmen,supervisors, guards and watchmen as de-fined in the Act.Roil I (ON CORPORA I ION10